 4:13-cr-03115-RGK-CRZ Doc # 243 Filed: 07/10/20 Page 1 of 1 - Page ID # 1451




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:13CR3115

      vs.
                                                          ORDER
JUSTIN LEE ORSTAD,

                   Defendant.


      IT IS ORDERED that:

       (1) Counsel shall file simultaneous briefs on the issue of compassionate
release no later than July 24, 2020.

       (2) The Clerk of Court shall provide a copy of sealed Filing no. 242 and
this order to Federal Public Defender David Stickman and Assistant United States
Attorney Matt Molsen.

      Dated this 10th day of July, 2020.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge
